NO. 12-14-00364-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

ALFRED LEE STONE,                                  §       APPEAL FROM THE 349TH
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

SGT. ALLEN BASKIN,
APPELLEE                                           §       HOUSTON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Alfred Lee Stone appeals the trial court’s order dismissing his lawsuit against “Sgt. Allen
Baskin.” Texas Civil Practice and Remedies Code Chapter 14 applies to this appeal. We
dismiss the appeal as frivolous.

                                INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a trial court or in an appellate court, in which an affidavit of indigence is also filed.
TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2014).                 This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original proceeding in an
appellate court just as when they file an action in a trial court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2014). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2014). The
filings required under Chapter 14 are “an essential part of the process by which courts review
inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
        If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action
without notice or hearing. See, e.g., Amir–Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–
Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana
2003, no pet.). Further, when an inmate fails to comply with the requirement for the affidavit or
declaration of previous filings, the trial court may assume that the current action is substantially
similar to one previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of
Criminal Justice–Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.]
1998, pet. denied). We conclude that this caselaw interpreting the Chapter 14 requirements as
they apply to actions filed in trial courts now applies to actions filed in appellate courts. See
Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 14.002.
        In this appeal, Stone did not file an affidavit or declaration of previous filings. See TEX.
CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c). Because the requirements of Chapter 14 now
apply to inmate proceedings in the courts of appeals, caselaw permits us to dismiss Stone’s
appeal without notice.


                                                 DISPOSITION
        Because Stone did not file an affidavit or declaration of previous filings, we dismiss this
appeal as frivolous. See Bell, 62 S.W.2d at 158.

Opinion delivered January 14, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)




                                                     2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 14, 2015


                                         NO. 12-14-00364-CV


                                       ALFRED LEE STONE,
                                             Appellant
                                                V.
                                       SGT. ALLEN BASKIN,
                                             Appellee


                                Appeal from the 349th District Court
                          of Houston County, Texas (Tr.Ct.No. 14-0076)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed as frivolous; and that this decision be certified
to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.